DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 11/29/21.  Claims 1-19 are pending and have been examined on the merits.
Withdrawn Rejections
	The 103 rejections of claims 1 -19 have been withdrawn due to the amendments made to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 5, 6, 12, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), Kueen et al. (US 3,293,144) and Emily Weiss “Spent but still of value: Ideas for Reusing Brewing Grains” The Growler Dec 26, 2012 8 pages https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/.  
Regarding Claim 1:  Degn discloses malting a grain followed by mashing milled grain [0303].  Degn discloses separating the spent grains from the wort [0303].  Degn discloses processing to produce alcohol.  Although Degn does not explicitly disclose “milling” it does disclose that milled malt is mashed which is therefore indicative of the malt being subjected to a step of milling.
Degn does not disclose cleaning the milled malted grain mixture to remove detritus from the milled malted grain mixture;

Miller discloses spent grain flour and combining with eggs and butter and baking soda [abstract; 0048; 0055-0057].
Roy discloses malting, milling and cleaning grains [0065]. 
Kueen discloses cleaning to remove rootlets, loose hulls, and broken kernels (debris)[col.1, lines 53-55].  
Weiss discloses brewing beer and producing spent grains at home and then using the spent grains produced at home in homemade bread [pgs. 2-3].
It would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of processing the spent grains as in Miller in order to utilize a waste product for human food purposes [0013].
It would have been obvious to one of ordinary skill in the art to modify Degn to include cleaning the grains as in Roy in order to remove materials as in Kueen that are not intended to be fermented or are not fermentable.
It would have been obvious to modify Degn to make the bread in the same facility that produces the spent grains as in Weiss in order to same time (no transportation needed), to save money (no transportation needed) and to ensure that the spent grains are fresh.
Regarding Claim 2: Degn discloses as discussed above in claim 1.  Degn does not disclose wherein the detritus removed from the milled malted grain mixture is combined with the spent grain separated from the mash to form a spent grain mixture.
Kueen discloses cleaning to remove rootlets, loose hulls, and broken kernels [col.1, lines 53-55].  

Regarding Claim 3:  Degn discloses as discussed above in claim 1.  Degn discloses fermenting the mash to produce an alcoholic beverage [0068].
Regarding Claim 5:  Degn discloses as discussed above in claim 1.  Degn discloses lautering the mash [0068].
Regarding Claim 6:  Degn discloses as discussed above in claim 1.  Degn discloses forming a brewed alcohol [0022; 0068].
Regarding Claim 12:  Degn discloses malting a grain followed by mashing milled grain [0303].  Degn discloses separating the spent grains from the wort [0303].  Degn discloses processing to produce alcohol.  Although Degn does not explicitly disclose “milling” it does disclose that milled malt is mashed which is therefore indicative of the malt being subjected to a step of milling.
Degn does not disclose cleaning the milled malted grain mixture to remove detritus from the milled malted grain mixture;
Degn does not disclose processing the spent grains in a food safe manner and combining the spent grains with a composition of dry goods and wet goods to form a dough mixture.
Miller discloses spent grain flour and combining with eggs and butter and baking soda [abstract; 0048; 0055-0057].
Roy discloses malting, milling and cleaning grains [0065].  Roy discloses processing grains into alcohol in a single location [0031-0033].
Kueen discloses cleaning to remove rootlets, loose hulls, and broken kernels (debris) [col.1, lines 53-55].

  
It would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of processing the spent grains as in Miller in order to utilize a waste product for human food purposes [0013].
It would have been obvious to one of ordinary skill in the art to modify Degn to include cleaning the grains as in Roy in order to remove materials as in Kueen that are not intended to be fermented or are not fermentable.
It would have been obvious to modify Degn to make the bread in the same facility that produces the spent grains as in Weiss in order to same time (no transportation needed), to save money (no transportation needed) and to ensure that the spent grains are fresh.
Regarding Claim 13:  Degn discloses as discussed above in claim 12.  Degn discloses fermenting the mash to produce an alcoholic beverage [0068].
Regarding Claim 15:  Degn discloses as discussed above in claim 12.  Degn discloses lautering the mash [0068].
Regarding Claim 16:  Degn discloses as discussed above in claim 15.  Degn discloses forming a brewed alcohol [0022; 0068].
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), Kueen et al. (US 3,293,144), and Emily Weiss “Spent but still of value: Ideas for Reusing Brewing Grains” The Growler Dec 26, 2012 8 pages https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/as applied to claims 3 and 13 above and in further view of Kerr (US 3747758).
Regarding Claim 4:  Degn discloses as discussed above in claim 3.  Degn does not disclose distilling to produce a distilled alcohol product.
Kerr discloses separating spent grains and distilling the wort to make an alcoholic liquor [col. 1, lines 8-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of distilling in order to produce an alcoholic liquor as in Kerr.
Regarding Claim 14:  Degn discloses as discussed above in claim 13.  Degn does not disclose distilling to produce a distilled alcohol product.
Kerr discloses separating spent grains and distilling the wort to make an alcoholic liquor [col. 1, lines 8-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of distilling in order to produce an alcoholic liquor as in Kerr.
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), Kueen et al. (US 3,293,144), Emily Weiss “Spent but still of value: Ideas for Reusing Brewing Grains” The Growler Dec 26, 2012 8 pages https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/ as applied to claims 1 and 12 above and in further view of Goedeken et al. (US 2003/0104100).
Regarding Claim 7:  Degn discloses as discussed above in claim 1.  Degn does not disclose further comprising freezing the dough.
Goedeken discloses freezing dough [abstract; 0011].

Regarding Claim 17:  Degn discloses as discussed above in claim 12.  Degn does not disclose further comprising freezing the dough.
Goedeken discloses freezing dough [abstract; 0011].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the freezing the dough in order to preserve the dough for later use or commercial use.
Claims 8, 9, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), Kueen et al. (US 3,293,144), Emily Weiss “Spent but still of value: Ideas for Reusing Brewing Grains” The Growler Dec 26, 2012 8 pages https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/ as applied to claims 1 and 12 above and in further view of Kamelgard (US 2012/0201924) and https://candlewineproject.wordpress.com/2011/05/03/spent-grain-revisited/.
Regarding Claims 8 and 9:  Degn discloses as discussed above in claim 1.  Degn does not disclose wherein the processing the spent grain in a food-safe manner comprises: draining the spent grain of excess liquid content; cooling the spent grain during the draining process by bringing the spent grain into thermal conductive contact with a liquid, the liquid being at a temperature substantially below the spent grain temperature; freezing the spent grain after the draining and cooling process has been completed.
Kamelgard draining and rinsing spent grains with water [0033; 0042].  Kamelgard discloses rinsing with water having a temperature of 50 to 59°F [0031].

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the step of draining and rinsing the spent grains as in Kamelgard in order to clean and cool to prepare the spent grains for further use.  Further it would have been obvious to further modify Degn to include freezing the spent grains as in Candle in order to preserve the spent grains for later use or commercial use.
Although Kamelgard does not disclose the cooling temperature at 40°F to 34°F, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the cooling temperature for preserving spent grains, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 18:  Degn discloses as discussed above in claim 12.  Degn does not disclose wherein the processing the spent grain in a food-safe manner comprises: draining the spent grain of excess liquid content; cooling the spent grain during the draining process by bringing the spent grain into thermal conductive contact with a liquid, the liquid being at a temperature substantially below the spent grain temperature; freezing the spent grain after the draining and cooling process has been completed.
Kamelgard draining and rinsing spent grains with water [0033; 0042].  Kamelgard discloses rinsing with water having a temperature of 50 to 59°F [0031].
The Candle Wine Project “Candle” discloses freezing spent grains in order to preserve the grains for later use [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Degn to include the step of draining and rinsing the spent grains as in Kamelgard in order to clean and cool to prepare the spent grains for further .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), Kueen et al. (US 3,293,144) and Emily Weiss “Spent but still of value: Ideas for Reusing Brewing Grains” The Growler Dec 26, 2012 8 pages https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/as applied to claim 3 above and in further view of Mulder (US 8,202,707).
Regarding Claim 10:  Degn discloses as discussed above in claim 3.  Degn does not disclose wherein the spent grain is at a temperature of greater than 100° F when the spent grain is separated from the mash.
Mulder discloses that the mash is a temperature of 35°C to 85°C (95°F-185°F) [abstract].   It would have been obvious that the temperature of the spent grains would have been 35°C to 85°C (95°F-185°F) since they are taken from the mash having that temperature when it is separated from the mash.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include separating the spent grains at 35°C to 85°C (95°F-185°F) as in Mulder, since mashing is performed at this temperature range and since the spent grains are taken from the mash having that temperature when it is separated from the mash.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Mulder overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari .
Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degn (US 2012/0149070) in view of Miller US 2005/0147725), Roy et al. (US 2008/0091291), Kueen et al. (US 3,293,144), and Emily Weiss “Spent but still of value: Ideas for Reusing Brewing Grains” The Growler Dec 26, 2012 8 pages https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/ as applied to claims 1 and 12 and in further view of Gannon (US 4,632,833).
Regarding Claim 11:  Degn discloses as discussed above in claim 1.  Degn does not disclose wherein the processing the spent grain in a food-safe manner further comprises drying the spent grain.
Gannon discloses drying spent grains [col. 4, lines 2-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of drying the spent grains as in Gannon in order to preserve the grains from spoilage.
Regarding Claim 19:  Degn discloses as discussed above in claim 12.  Degn does not disclose wherein the processing the spent grain in a food-safe manner further comprises drying the spent grain.
Gannon discloses drying spent grains [col. 4, lines 2-20].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Degn to include the step of drying the spent grains as in Gannon in order to preserve the grains from spoilage.
Response to Arguments
10.	The 103 rejections of claims 1 -19 have been withdrawn due to the amendments made to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Emily 
On pages 8-9, the Applicants assert that the references do not disclose a common facility where the spent grains are produced and the bread is produced.  The Examiner has incorporated the Weiss reference to teach making beer at home (homebrew) and producing spent grains and making bread and waffles with those spent grains at home [pages 2-6].
On page 9, the Applicants assert that the Examiner has used impermissible hindsight in reaching the claims.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793